THE COURT,
in this case, said that salvage was unquestionably due, but must be reasonable; and that agreements entered into at sea, by persons in distress, were void in law: as in cases of duress on land. This was done in the case of Cowell v. The Brothers [Case No. 3,294], decided here. The judge also compared the circumstances of The Nancy with those of The Canada [Id. 219] and L’Esperanza [Id. 1,647], which had also been argued here; and after a full view of the case ordered that the sum of one thousand dollars should be allowed to the libellants by way of compensation.